i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00229-CV

                                        IN RE Jonathan ZAVALA

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 12, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 18, 2010, relator Jonathan Zavala filed a petition for writ of mandamus, seeking

to compel the trial court to vacate its January 21, 2010 order granting a new trial. However, relator’s

petition does not satisfy the requirements of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 52.3(d)(2) (statement of the case must include, “if the respondent is a judge, the name of the

judge, the designation of the court in which the judge was sitting, and the county in which the court

is located”); TEX . R. APP . P. 52.3(g) (statement of facts “must be supported by citation to competent

evidence in the appendix or record”); TEX . R. APP . P. 52.3(h) (in the argument section, “[t]he petition


           1
          … This proceeding arises out of Cause No. 2009-CI-05638, In the Matter of the Marriage of Jonathan Zavala
and Natalie Zavala, in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney
presiding. However, the order complained of was signed by the Honorable Antonia Arteaga, presiding judge of the 57th
Judicial District Court, Bexar County, Texas.
                                                                                         04-10-00229-CV



must contain a clear and concise argument for the contentions made, with appropriate citations to

authorities and to the appendix or record”); TEX . R. APP . P. 52.3(k)(1)(A) (the appendix must contain

“a certified or sworn copy of any order complained of, or any other document showing the matter

complained of”); see also TEX . R. APP . P. 52.7(a) (“Relator must file with the petition [ ] a certified

or sworn copy of every document that is material to the relator’s claim for relief and that was filed

in any underlying proceeding”). Due to the inadequacies in the petition, we do not reach the merits

of relator’s complaint.

        Accordingly, the petition for writ of mandamus is DENIED WITHOUT PREJUDICE. TEX .

R. APP . P. 52.8(a).

                                                                        PER CURIAM




                                                   -2-